Citation Nr: 0936590	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-40 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for anterior cruciate 
ligament tear, left knee, status post reconstruction (left 
knee disability).

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for status post 
shoulder surgery with residual of mild degenerative joint 
disease (left shoulder disability).

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1990 to August 
1994, and from January 2006 to February 2007, with over 10 
years prior inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
reopening the claim for service connection for left knee 
condition and left shoulder condition, and denied service 
connection for the right knee condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case as to the 
issues on appeal.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the claim so that the 
Veteran is afforded every possible consideration.  

The Board notes that the Veteran's claims file in this case 
is a "rebuilt" claims file, apparently because the original 
file was misplaced or otherwise lost.  In particular, the 
Veteran's complete service treatment records for the period 
of service between August 1990 and August 1994 are 
outstanding.  The Board realizes that in such situations 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 
The duty to assist includes obtaining medical and personnel 
records from service, as well additional medical records or 
an examination when necessary to make an adequate 
determination.  38 C.F.R. § 3.159(c); Duenas v. Principi, 18 
Vet. App. 512 (2005).  Some of the Veteran's service 
treatment records are outstanding and must be obtained prior 
to final disposition of the Veteran's claims.  The Board 
notes that the claims for service connection for left 
shoulder disability and left knee disability have not been 
reopened, but the duty to assist includes obtaining medical 
records and VA treatment records when considering whether to 
reopen a previously denied claim.  38 C.F.R. § 3.159(c). 

In this case, the evidence of record indicates that the 
Veteran had over 10 years of inactive duty with the Naval 
Reserve between his discharge from active duty in August 1994 
and his reactivation to active duty in January 2006.  In 
regard to all the Veteran's claims on appeal, he asserts that 
he has had repeated injuries to the left shoulder and both 
knees as a result of active duty between August 1990 to 
August 1994, and thereafter on periods of active duty for 
training or inactive duty for training. 

Specifically, the Veteran claims that he has had left knee 
pain since 1992 as a result of various tasks, such as search 
and rescue, fire detail, drug operations, and numerous 
sports.  The Veteran also claims that he injured his left 
shoulder at an annual active duty for training (ACDUTRA) in 
Mayport, Florida, in 1999, subsequent to a 1998 injury while 
playing basketball.  After the 1999 left shoulder injury, the 
Veteran states that he continued on active duty for another 
six months, at the expiration of which a VA surgeon performed 
an unsuccessful surgery on his left shoulder.  He purports 
that his left shoulder disability resulted from the 1999 
injury while on active duty for training and from the 
unsuccessful surgery performed by a VA physician.  There are 
service treatment records that verify the injury, but it is 
not clear that the Veteran was on active service at the time 
of his claimed 1999 injury to his left shoulder.

In July 2005, the Veteran filed a service connection claim 
for his right knee disability.  The RO initially denied the 
Veteran's claim on the ground that there was no diagnosis.  
The latest VA examination dated September 2007 provided a 
clear diagnosis of degenerative arthritis of bilateral knee 
joints, status post arthroscopy.  However, at the time of the 
examination, the Veteran's file did not contain complete 
service treatment records, nor did the examiner provide the 
time or the onset of the Veteran's right knee disability.  

The Board finds that not all avenues have been exhausted in 
attempting to obtain the Veteran's service records, including 
service treatment records and service personnel records.  A 
review of the record does not reveal that the RO has 
attempted to obtain another copy of the service treatment 
records from 1990 to 1994 from National Personnel Records 
Center (NPRC) or other appropriate alternative sources.  

In regard to the service personnel records, while it appears 
that some records were obtained from the "Defense Personnel 
Record Image Retrieval System," the scope of these records 
were very limited in nature and consequently do not provide 
useful information with regard to the Veteran's claims.  The 
claims file indicates the RO contacted the National Personnel 
Records Center (NPRC) in December 2002 to verify the 
Veteran's dates of active duty, active duty for training, and 
inactive duty for training (INACDUTRA) for his Navy Reserve 
service from December 1994 to 2002.  The response was that 
the record needed had not yet been retired to Code 13, and 
that the Veteran's 3101 had been forwarded to Code 13 for 
reply.  In January 2009, the RO renewed a request for this 
information.  The record does not contain a response to the 
request, nor did the RO indicate in any document that such a 
response was received.  

In view of the above, VA has not fulfilled the duty to assist 
the Veteran under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c).  Specifically, the RO has not followed through 
with its obligation to obtain potentially relevant service 
department records, or otherwise adequately explained to the 
Veteran why such records cannot be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall renew the request to 
verify the Veteran's dates of active duty, 
active duty for training, and inactive 
duty for training (INACDUTRA) for his Navy 
Reserve service from December 1994 through 
the present.  In so doing, the RO/AMC 
shall search all appropriate, to include 
the NPRC, in an attempt to locate the 
Veteran's complete service personnel 
records, including Naval Reserve records. 
The claims folder should document the 
efforts made to obtain these records along 
with any negative responses. If the 
service personnel records cannot be 
obtained, a letter should be sent to the 
Veteran informing him of the steps taken 
to obtain the service personnel records, 
listing alternative sources, and 
requesting him to furnish any such records 
in his possession or to identify the 
possible location of such records.

2.  The RO/AMC shall attempt to obtain the 
Veteran's service treatment records from 
his first period of active duty, from 
August 1990 to August 1994, as well as any 
more recent Naval Reserve medical records 
subsequent to February 2007 that are not 
already of record.  All appropriate 
alternative sources shall be searched.  
The claims folder should document the 
efforts made to obtain these records along 
with any negative responses. If the 
service treatment records cannot be 
obtained, another letter should be sent to 
the Veteran informing him of the steps 
taken to obtain the service treatment 
records, listing alternative sources, and 
requesting that he furnish any such 
records in his possession or that he 
identify the possible location of such 
records.

3.  Thereafter, the RO shall re-adjudicate 
the Veteran's claims considering all 
evidence newly added to the claims file.  
The RO may take any further procedural or 
evidentiary development it deems necessary 
to adjudicate the Veteran's claims, such 
as obtaining updated VA or private medical 
records, or ordering examinations.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and should be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




